USCA4 Appeal: 20-6336      Doc: 21         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-6336


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ARMISTEAD D. MYERS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:01-cr-00188-CCB-1; 1:16-cv-02371-CCB)


        Submitted: August 31, 2022                                  Decided: September 13, 2022


        Before NIEMEYER, DIAZ, and RICHARDSON, Circuit Judges.


        Dismissed and remanded by unpublished per curiam opinion.


        ON BRIEF: Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greenbelt, Maryland, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6336         Doc: 21        Filed: 09/13/2022       Pg: 2 of 2




        PER CURIAM:

               Armistead D. Myers seeks to appeal the district court’s order denying his 28 U.S.C.

        § 2255 motion. This court may exercise jurisdiction only over final orders, 28 U.S.C.

        § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

        54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily,

        a district court order is not final until it has resolved all claims as to all parties.” Porter v.

        Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims raised in the § 2255 motion. Id. at 696-97. Specifically, the court did not address

        Myers’ challenge to his career offender enhancement in light of Johnson v. United States,

        576 U.S. 591 (2015), advanced in his instant § 2255 motion prior to amendment. It does

        not appear that Myers intended to abandon that claim during the pendency of his § 2255

        motion. We therefore conclude that the order Myers seeks to appeal is neither a final order

        nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

        lack of jurisdiction and remand to the district court for consideration of the unresolved

        claim. Porter, 803 F.3d at 699.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                      DISMISSED AND REMANDED




                                                        2